DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/3/2020 has been entered. The applicant has canceled claims 4, 15, 19 and has added claims 21-25. Claims 3, 14, 18 were previously canceled.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-13, 16-18, 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  22, 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 22, 24 recites “wherein the one or more attribute- 2value pairs include attributes which are excluded from a whitelist of attributes.”  The instant specification paragraph [0039] recites “obtain a whitelist of attributes to be included in the merged records and exclude attribute-value pairs with attributes not on the whitelist from the merged records.”  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-13, 16-18, 20-25 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claims 1, 12, 18 recite the limitations of “obtaining a set of records from a set of input”, “sorting and indexing the set of records by the entity key”,  “matching a first entity key”, “merging the first subset of records in to a first single record”, and “load the first subset of records”, “pulling the first subset of records”, “outputting the first single”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processor”, “memory”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, and considering the independent claims 1, 12, 18  “sort and index the set of records”, “matching a first entity key value”, “merging the first subset of records”, in the context of this claim encompasses the user manually selecting and sorting and indexing and matching, merging the information. 
Similarly, the limitation “obtain a set of records from a set of inputs”, “loading the records into a centralized location”, “pulling the records” “outputting the response”, as drafted, are insignificant extra solution activity and they are done by a computer but they do not add significantly more.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – “memory and processor” and “using non-transitory computer-readable medium” to perform the sorting and indexing set of records”, “matching a first entity key”, “merging the first subset”, “loading and pulling and outputting” steps. The non-transitory computer-readable medium in all steps is recited at 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using anon-transitory computer-readable medium to perform the sorting and indexing, matching and merging and pulling and outputting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 2, 13 are dependent on claims 1 and 12 and includes all the limitations of claims 1, and 13, therefore, claims 2, 13 recites the same abstract idea of “mental process” under the human mind. The claim recites limitations of “matching a second entity key value to a second subset of records in the 4sorted and indexed records; and merging the second subset of records into a second single record that 6comprises the second entity key value”, which is an abstract idea of mental process, and therefore, does not amount to significantly more than the abstract idea.



Claim 6 is dependent on claim 1 and includes all the limitations of claims 1 and therefore, claim 6 recites the same abstract idea of “mental process” under the human mind. The claim recites limitations of “wherein sorting and indexing 2the records by the entity key comprises: for each input in the multiple inputs:  4sorting a second subset of records from the input by the entity key into a data file; and 6generating an index file comprising mappings of entity key values to positions of records in the second subset in the data file”, which is an abstract idea of mental process, and therefore, does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 2 and claim 2 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 7 recites the same abstract idea of “mental process” under the human mind. The claim recites limitations of “the multiple data sets 

Claim 8 is dependent on claim 6 and claim 6 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 8 recites the same abstract idea of “mental process” under the human mind. The claim recites limitations of “wherein sorting and indexing 2the multiple data sets by the entity key further comprises: for each attribute-value pair in the record:  4mapping an attribute name in the attribute-value pair to a unique identifier for the attribute name; and 6replacing the attribute name within the attribute-value pair with the unique identifier”, which is an abstract idea of mental process, and therefore, does not amount to significantly more than the abstract idea.

Claim 9 is dependent on claim 8 and claim 6 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 9 recites the same abstract idea of “mental process” under the human mind. The claim recites limitations of “wherein sorting and indexing 2the multiple data sets by the entity key further comprises: omitting the attribute-value pair from the data file when a value in the 4attribute-value pair matches a non-meaningful value”, which is an abstract idea of mental process, and therefore, does not amount to significantly more than the abstract idea.

Claim 10 is dependent on claim 1 and includes all the limitations of claim 1, therefore, claim 10 recites the same abstract idea of “mental process” under the human 

Claim 11 is dependent on claim 10 and claim 10 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 11 recites the same abstract idea of “mental process” under the human mind. The claim recites limitations of “wherein the one or more 2computer systems are further mapped to one or more partition key ranges in the sorted and indexed records”, which is an abstract idea of mental process, and therefore, does not amount to significantly more than the abstract idea.

Claims 17, 20 are dependent on claims 12 and 18 and includes all the limitations of claims 1, and 12, therefore, claims 17, 20 recites the same abstract idea of “mental process” under the human mind. The claim recites limitations of “wherein sorting and indexing 2the multiple data sets by the entity key comprises: for each input in the multiple inputs:  4sorting a second subset of records from the input by the entity key into a data file;  6partitioning the second subset of records into the data file according to the partition key; and  LI-901201-US-NP (P1969) Amendment B (Final OAR)6generating an index file comprising mappings of entity key values to positions of records in the second subset in the data file”, which is an abstract idea of mental process, and therefore, does not amount to significantly more than the abstract idea.



Claims 22, 24 are dependent on claims 1, 12 and includes all the limitations of claim 1, 12 therefore, claims 22, 24 recites the same abstract idea of “mental process” under the human mind. The claim recites limitations of “wherein the one or more attribute- 2value pairs include attributes which are excluded from a whitelist of attributes”, which is an abstract idea of mental process, and therefore, does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 13, 18, 21, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2010/0106724) and in view of Yaeger (US .

With respect to claim 1, Anderson teaches a method, comprising:  
2obtaining a set of records from a set of inputs ([0093], examiner’s note: the records are matched by a key, since the records are in the system the system received the data records from the data input), wherein each record of the set of records comprises an entity key ([0093], [0296, 0297], [0313, 0315, [0317] examiner’s note: the primary key is the entity key), a partition key ([0313, 0315, [0317] examiner’s note: the address is the partition key; [0279]; examiner’s note: the cluster key, count are also partitioning the data, therefore, they are partition keys as well), and one or more attribute- 4value ([0310, 0313, 0317]; examiner’s note: the a1 is the attribute and the 0.6..0.2 is the value); 
sorting and indexing the set of records by the entity key ([0096, In the data operation sort, records are ordered by their key values]; [0114, 0209]; examiner’s note: the records are sorted by the key (entity key); [0250]; examiner’s note: the records is sorted the by the company name which is the entity key; [0166, index pairs a word with a record identifier (key) for each record containing the word in a given field in the target dataset], [0306]; examiner’s note: the records are indexed with a key which is an entity key); and  
6processing, by one or more computer systems, a query of the records by ([0296, 0297]; examiner’s note: the searching of matching records are querying the records): 
matching a first entity key value to a first subset of records in the 8sorted and indexed records ([0296, a fuzzy key used in the pending mail package search may be defined to include the primary key, "John Smith;ox2 6qt" plus all the variants that fall within a distance of two operations]; examiner’s note: the primary key (entity key) is matched with the value "John Smith;ox2 6qt"), wherein each record in the first subset of records includes an entity key that matches the first entity key value ([0296, 0297]; examiner’s note: the primary key (entity key) is matched with the value "John Smith;ox2 6qt");  
10merging the first subset of records into a first single record ([0271], [0091]; [0096, In the data operation merge, sorted data from one or more data streams are combined into a single stream such that the output stream is also sorted]; examiner’s note: the records comprises subset of records and two business companies data are merged together into a single record) that comprises the first entity key value ([0313, 0315, [0317]]; examiner’s note: the single record comprises a entity key value such as the company name), wherein merging the first subset of records includes:  
merging the filtered list of attribute-value pairs into the single field of the first 26single record ([0094]; [0095, In the data operation rollup, the contents of a group of records sharing a common key are combined to produce a single output record having the same key]; examiner’s note: the filtered results are combined/merged);
outputting the first single record in response to the query ([0315, 0317]; examiner’s note: the records are outputted for display).
Anderson does not explicitly teach attribute-value pairs; using the first entity key value to load the first subset of records from one or more of the inputs into a centralized 
16Yaeger teaches pulling the first subset of records from the centralized 18location, wherein said pulling comprises filtering the first subset of records to obtain a filtered list of attribute-value pairs by removing 20one or more attribute-value pairs containing one or more predetermined value types from the list of attribute-value pairs ([0047, 0048]; examiner’s note: the records are filtered based on the control value; the control value is the predetermined value because they are predetermined by the system to be matched with the filter; paragraph [0071, 0081] teaches deleting data records that are duplicates, therefore, they are removed and deleting the duplicated is the predetermined value types because it is matching the data with previously stored data; paragraphs [0019, 0024] teaches subset of records and moreover, attribute value pair is taught by Hogue in fig. 5 and paragraph [0066] and centralized location is taught in Naphade [0056]).  22
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Anderson’s invention which teaches merging and sorting records to include Yaeger which teaches filtering and removing records.  Anderson, Yaeger are in the same field of invention because all of them teach merging and sorting records. One would have been motivated to make this modification because 
Anderson and Yaeger in combination do not explicitly teach attribute value pairs; a single field comprising a list of 12attribute-value pairs from the first subset; using the first entity key value to load the first subset of records from one or more of the inputs into a centralized location.
Hogue teaches attribute value pair;  a single field comprising a list of 12attribute-value pairs from the first subset (fig. 5; [0066]; examiner’s note: the attribute value pairs such as “Date of birth” is the attribute and the value is the “29 August 1958” is the attribute value pairs and they a listed in a single field).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Anderson’s invention which teaches merging and sorting records to include Yaeger which teaches filtering and removing records to include Hogue which teaches displaying attribute value pairs in a single field.  Anderson, Yaeger, Hogue are in the same field of invention because all of them teach organizing records. One would have been motivated to make this modification because it provides predictable results such as to list the attribute value pairs in a single field to organize the records properly and also to view the records in a user friendly way.
Anderson, Yaeger and Hogue in combination do not explicitly teach using the first entity key value to load the first subset of records from one or more of the inputs into a centralized location.
Naphade teaches 14using the first entity key value to load the first subset of records from one or more of the inputs into a centralized location ([0056, each examiner’s note: the data is loaded to a central location with the identifier, the identifier is the entity key, moreover, Anderson teaches the entity key in the paragraphs [0093], [0296, 0297], [0313, 0315, [0317]; examiner’s note: the primary key is the entity key]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Anderson’s invention which teaches merging and sorting records to include Yaeger which teaches filtering and removing records to include Hogue which teaches displaying attribute value pairs in a single field to include Naphade which teaches loading the records into a centralized location.  Anderson, Yaeger, Hogue and Naphade are in the same field of invention because all of them teach organizing records. One would have been motivated to make this modification because it provides predictable results such as to load the records into a centralized location to have access of the data from various locations to have a consistent record system. 

With respect to claim the method of claim 2, Anderson, Yaeger, Hogue, Naphade in combination teach the method of claim 1, Anderson further teaches wherein the query is further processed by: matching a second entity key value to a second subset of records in the 4sorted and indexed records ([0313, 0317], [0167]; examiner’s note: the 2nd company name “standard corp” is the second entity key value 
merging the second subset of records into a second single record that 6comprises the second entity key value ([0313, 0317]; examiner’s note: the company name “standard corp” is the second entity key value and the value is searched to find the matching address and attribute value pairs and the results are merged and displayed).

Claim 12 encompasses the same scope of limitation of claim 1, in additions of a memory and a processor (Anderson, fig. 1).  Therefore, claim 12 is rejected on the same basis of rejection of claim 1.

Claim 13 is rejected on the same basis of rejection of claim 2.

Claim 18 encompasses the same scope of limitation of claim 1, in additions of a non-transitory computer readable medium (Anderson, fig. 1).  Therefore, claim 18 is rejected on the same basis of rejection of claim 1.

With respect to claim 21, Anderson, Yaeger, Hogue, Naphade in combination teach the method of claim 1, Anderson further teaches wherein the one or more 2predetermined value types include at least one of: null values; 4zero numeric values for numeric data types; and other types of default values ([0153, exact case examiner’s note: the value contains a null value).

Claim 23 is rejected on the same basis of rejection of claim 21.
Claim 25 is rejected on the same basis of rejection of claim 21.

Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2010/0106724) and in view of Yaeger (US 2004/0193570) and Hogue (US 2007/0198481) and in view of Naphade et al. (US 2012/0215829) and in view of Kornelson et al. (US 2006/0173926) and in view of Barnett et al. (US 2007/0180085).

With respect to claim 5, Anderson, Yaeger, Hogue and Naphade in combination teach the method of claim 2, Anderson teaches wherein merging 2the second subset of records into the second single record ([0313, 0317]; examiner’s note: the company name “standard corp” is the second entity key value and the value is searched to find the matching address and attribute value pairs and the results are merged and displayed) comprises: when a record in the first subset of records is merged into the first single 4record from the centralized location (([0271], [0091]; [0096, In the data operation merge, sorted data from one or more data streams are combined into a single stream such that the output stream is also sorted]; examiner’s note: the records comprises subset of records and two business companies data are merged together into a single record) and centralized location is taught by Naphade in paragraph [0056]), 

6and after all records in the second subset of records are loaded into the 8centralized location, merging the second subset of records into the second single record.
However, Kornelson teaches loading an additional record with the second entity key value from the same input as the record into the centralized location ([0066, The ID management module 410 or a load service loads the data records from the log files into a relational database in the data collection and warehousing system as a function of the generated dimension table.], [0020]; examiner’s note: with the partition keys the additional data is loaded into a warehouse which is a centralized location as described in fig. 1, [0034], and there are multiple partition keys which is the second key moreover, centralized location is taught in Naphade in [0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Anderson’s invention which teaches merging and sorting records to include Yaeger which teaches filtering and removing records to include Hogue which teaches displaying attribute value pairs in a single field to include Naphade which teaches loading the records into a centralized location to include, Kornelson which includes including data the second key.  Anderson, Yaeger, Hogue, Naphade and Kornelson are in the same field of invention because all of them teach organizing records. One would have been motivated to make this modification because 
Anderson, Yaeger, Hogue, Naphade and Kornelson in combination do not explicitly teach 6and after all records in the second subset of records are loaded into the 8centralized location, merging the second subset of records into the second single record.
However, Barnett teaches after all records in the second subset of records are loaded into the 8centralized location, merging the second subset of records into the second single record ([0038, At the central location the data files from the resource monitors are synchronized and merged into a single table at step 518]; examiner’s note: the data is merged after all the data in loaded into the centralized location).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Anderson’s invention which teaches merging and sorting records to include Yaeger which teaches filtering and removing records to include Hogue which teaches displaying attribute value pairs in a single field to include Naphade which teaches loading the records into a centralized location to include, Kornelson which includes including data the second key and to include Barnett teaches merging data in the central location.  Anderson, Yaeger, Hogue, Naphade and Kornelson and Barnett are in the same field of invention because all of them teach organizing records. One would have been motivated to make this modification because it provides predictable results such as merge data into a centralized location to have data consistency.

Claim 16 is rejected on the same basis of rejection of claim 5.

Claims 6-9, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2010/0106724) and in view of Yaeger (US 2004/0193570) and Hogue (US 2007/0198481) and in view of Naphade et al. (US 2012/0215829) and in view of Kleinrock et al. (US 2011/0066522).

With respect to claim 6, Anderson, Yaeger, Hogue and Naphade in combination teach the method of claim 1, Anderson teaches wherein sorting and indexing 2the records by the entity key comprises: for each input in the multiple inputs:  
4sorting a second subset of records from the input by the entity key into a data file ([0315, 0313]; examiner’s note: the two differed data sets are merged together, therefore first records is the first dataset and 2nd dataset is second record and paragraphs [0096, 0314] teaches sorting the records; the and [0317] teaches all the subsets of records such as address and the values are merged as a data file, the merged records are data files).
Anderson Yaeger, Hogue, Naphade in combination do not explicitly teach  6generating an index file comprising mappings of entity key values to positions of records in the second subset in the data file.
However, Kleinrock teaches generating an index file comprising mappings of entity key values to positions of records in the second subset in the data file examiner’s note:  the positions of the records in the document file is indexed).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Anderson’s invention which teaches merging and sorting records to include Yaeger which teaches filtering and removing records to include Hogue which teaches displaying attribute value pairs in a single field to include Naphade which teaches loading the records into a centralized location to include Kleinrock which teaches having an index to have file positions.  Anderson, Yaeger, Hogue and Naphade and Kleinrock are in the same field of invention because all of them teach organizing records. One would have been motivated to make this modification because it provides predictable results such as have a positions of the records to find the records faster.

With respect to claim 7, Anderson, Yaeger, Hogue, Naphade and Kleinrock in combination teach the method of claim 6, Anderson teaches wherein sorting and indexing the multiple data sets by the entity key further comprises: partitioning the second subset of records into the data file according to the 4partition key ([0114], [0315, 0317]; examiner’s note: the address is the partition key and records are partitioned as name, address etc).

With respect to claim 8, Anderson, Yaeger, Hogue, Naphade in combination teach the method of claim 6, but do not explicitly teach wherein sorting and indexing 2the multiple data sets by the entity key further comprises: for each attribute-value pair in the 
However, Kleinrock teaches wherein sorting and indexing 2the multiple data sets by the entity key further comprises: for each attribute-value pair in the record:  4mapping an attribute name in the attribute-value pair to a unique identifier for the attribute name ([0198, replace sections of words with their IDs [0202]]; examiner’s note: the name is replace by the ID and each ID is unique, therefore, the mapping took place in the replacing of the name; moreover, attribute value pair is taught by Hogue in fig. 5); and 
6replacing the attribute name within the attribute-value pair with the unique identifier  ([0198, replace sections of words with their IDs [0202]]; examiner’s note: the name is replace by the ID and each ID is unique; moreover, attribute value pair is taught by Hogue in fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Anderson’s invention which teaches merging and sorting records to include Yaeger which teaches filtering and removing records to include Hogue which teaches displaying attribute value pairs in a single field to include Naphade which teaches loading the records into a centralized location to include Kleinrock which teaches replacing the name with the ID.  Anderson, Yaeger, Hogue and Naphade and Kleinrock are in the same field of invention because all of them teach organizing records. One would have been motivated to make this modification because 

With respect to claim 9, Anderson, Yaeger, Naphade and Kleinrock in combination teach the method of claim 8, but do not explicitly teach wherein sorting and indexing 2the multiple data sets by the entity key further comprises: omitting the attribute-value pair from the data file when a value in the 4attribute-value pair matches a non-meaningful value.
However, Hogue teaches wherein sorting and indexing 2the multiple data sets by the entity key further comprises: omitting the attribute-value pair from the data file when a value in the 4attribute-value pair matches a non-meaningful value (0039; examiner’s note: the duplicate values are non-meaningful value and they are deleted).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Anderson’s invention which teaches merging and sorting records to include Yaeger which teaches filtering and removing records to include Hogue which teaches displaying attribute value pairs in a single field to include Naphade which teaches loading the records into a centralized location to include Kleinrock which teaches replacing the name with the ID.  Anderson, Yaeger, Hogue and Naphade and Kleinrock are in the same field of invention because all of them teach organizing records. One would have been motivated to make this modification because it provides predictable results such as to delete the values that are not meaningful to have a clean set of records.

With respect to claim 17,  Anderson, Yaeger, Hogue and Naphade the apparatus of claim 12, Anderson further teaches wherein sorting and indexing 2the multiple data sets by the entity key comprises: for each input in the multiple inputs:  4sorting a second subset of records from the input by the entity key into a data file ([0315, 0313]; examiner’s note: the two differed data sets are merged together, therefore first records is the first dataset and 2nd dataset is second record and paragraphs [0096, 0314] teaches sorting the records; the and [0317] teaches all the subsets of records such as address and the values are merged as a data file, the merged records are data files);  
6partitioning the second subset of records into the data file according to the partition key ([0114], [0315, 0317]; examiner’s note: the address is the partition key and records are partitioned as name, address etc).
Anderson Yaeger, Hogue, Naphade in combination do not explicitly teach  6generating an index file comprising mappings of entity key values to positions of records in the second subset in the data file.
However, Kleinrock teaches generating an index file comprising mappings of entity key values to positions of records in the second subset in the data file ([0198, 0215]; examiner’s note:  the positions of the records in the document file is indexed).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Anderson’s invention which teaches merging and sorting records to include Yaeger which teaches filtering and removing records to 

	Claim 20 is rejected on the same basis of rejection of claim 17.

Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2010/0106724) and in view of Yaeger (US 2004/0193570) and Hogue (US 2007/0198481) and in view of Naphade et al. (US 2012/0215829) and in view of Burrows et al. (5,745,894).

With respect to claim 10, Anderson, Yaeger, Hogue and Naphade in combination teach the method of claim 1, but do not explicitly teach wherein the one or more 2computer systems are mapped to one or more entity key ranges in the sorted and indexed records.
However, Burrows teaches wherein the one or more 2computer systems are mapped to one or more entity key ranges in the sorted and indexed records (col. 24, lines 40-45; examiner’s note: the meta words has searching ranges such as 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Anderson’s invention which teaches merging and sorting records to include Yaeger which teaches filtering and removing records to include Hogue which teaches displaying attribute value pairs in a single field to include Naphade which teaches loading the records into a centralized location to include Burrows which teaches mapping with ranges.  Anderson, Yaeger, Hogue and Naphade and Burrows are in the same field of invention because all of them teach organizing records. One would have been motivated to make this modification because it provides predictable results such as have more options to find better results to have accurate results set.

With respect to claim 11, Anderson, Yaeger, Hogue and Naphade in combination teach the method of claim 10, but do not explicitly teach wherein the one or more 2computer systems are further mapped to one or more partition key ranges in the sorted and indexed records.
However, Burrows teaches wherein the one or more 2computer systems are further mapped to one or more partition key ranges in the sorted and indexed records (col. 16, lines 17-21; examiner’s note: the date range; the date is the partition key).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Anderson’s invention which teaches merging and .

Claims  22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2010/0106724) and in view of Yaeger (US 2004/0193570) and Hogue (US 2007/0198481) and in view of Naphade et al. (US 2012/0215829) and in view of Rajakumar et al. (US 2009/0119106).

With respect to claim 22, Anderson, Yaeger, Hogue and Naphade in combination teach the method of claim 10, but do not explicitly teach wherein the one or more attribute- 2value pairs include attributes which are excluded from a whitelist of attributes.
However, Rajakumar teaches wherein the one or more attribute- 2value pairs include attributes which are excluded from a whitelist of attributes ([0048, failure to pass the identity verification process 102 leads to the optional addition of the user's voiceprint to the blacklist database 106 at block 106]; examiner’s note: the data that is not verified they are in the blacklist and the verified data is in the whitelist.  Therefore, the records in the blacklist comprises records that are excluded from the whitelist).


Claim 24 is rejected on the same basis of rejection of claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/           Examiner, Art Unit 2159